Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9-15, 17-20 are allowed.
This action is responsive to the Amendment filed on 12/10/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach select a first individual included in both a first plurality of individuals represented in content of a webpage on which a video is to be posted and in a second plurality of individuals in the video based on a score for the first individual determined based on the content of the webpage;…identify a respective presented thumbnail associated with each video of a plurality of videos posted on the webpage, each presented thumbnail including a picture of the first individual; create a first plurality of feature vectors for the identified presented thumbnails, each feature vector from the first plurality of feature vectors corresponding with a respective presented thumbnail; identify a plurality of potential thumbnails, each potential thumbnail representative of a frame of the video and including an image of the first individual;
create a second plurality of feature vectors for 
identify a centroid vector for each vector cluster of the plurality of vector clusters…
identify a most prominent vector cluster of the plurality of vector clusters; select a potential thumbnail of the plurality of potential thumbnails as representative of the video, the feature vector for the selected potential thumbnail having a distance from the centroid vector of the most prominent vector cluster that is less than a distance from the centroid vector of all other potential thumbnail feature vectors grouped in the most prominent vector cluster; and provide the selected potential thumbnail as a thumbnail for presentation on the webpage to represent the video.

An updated search revealed:
prior art that teaches select a first individual included in both a first plurality of individuals represented in content of a webpage on which a video is to be posted and in a second plurality of individuals in the video based on a score for the first individual determined based on the content of the webpage, analyzing frames of the video that include the first individual to select a first frame of the video that includes the first individual; generating, from the selected first frame, a thumbnail to represent the video on the webpage, and
prior art that teaches create a first plurality of feature vectors for first plurality of content;
create a second plurality of feature vectors for second plurality of content;
identify a centroid vector for each vector cluster of the plurality of vector clusters;
identify a most prominent vector cluster of the plurality of vector clusters; select a content item of the second plurality of content, the feature vector for the selected content item having a distance from the centroid vector of the most prominent vector cluster that is less than a distance from the centroid vector of all other content feature vectors grouped in the most prominent vector cluster.

However the updated search did not reveal any other prior art teaching select a first individual included in both a first plurality of individuals represented in content of a webpage on which a video is to be posted and in a second plurality of individuals in the video based on a score for the first individual determined based on the content of the webpage;…identify a respective presented thumbnail associated with each video of a plurality of videos posted on the webpage, each presented thumbnail including a picture of the first individual; create a first plurality of feature vectors for the identified presented thumbnails, each feature vector from the first plurality of feature vectors corresponding with a respective presented thumbnail; identify a plurality of potential thumbnails, each potential thumbnail representative of a frame of the video and including an image of the first individual;
create a second plurality of feature vectors for 
identify a centroid vector for each vector cluster of the plurality of vector clusters…
identify a most prominent vector cluster of the plurality of vector clusters; select a potential thumbnail of the plurality of potential thumbnails as representative of the video, the feature vector for the selected potential thumbnail having a distance from the centroid vector of the most prominent vector cluster that is less than a distance from the centroid vector of all other potential thumbnail feature vectors grouped in the most prominent vector cluster; and provide the selected potential thumbnail as a thumbnail for presentation on the webpage to represent the video

(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Golian (Reg No. 54, 702) via email on 12/15/2021, after telephonic discussion on 12/14/2021. Email correspondence has been attached to this Notice of Allowance. 
	The application has been amended as follows:

Amendments to the Claims:

Amend claim 1 as follows:
(Currently Amended) A computer-implemented method, comprising:
analyzing content of a webpage on which a video is to be posted to determine a first plurality of individuals represented in the webpage content;
processing frames of the video using image recognition to identify a second plurality of individuals in the video;
selecting a first individual included in both the first plurality of individuals and the second plurality of individuals based on a score for the first individual determined based on the webpage content;


creating a first plurality of feature vectors for a plurality of thumbnails presented on the webpage, each feature vector from the first plurality of feature vectors corresponding with a respective thumbnail from the plurality of thumbnails;
creating a second plurality of feature vectors for a plurality of potential thumbnails from the video, each potential thumbnail of the plurality of potential thumbnails corresponding with a respective frame of the video and including an image of the first individual, each feature vector from the second plurality of feature vectors corresponding with a respective potential thumbnail;
grouping the feature vectors for the presented thumbnails and the feature vectors for the potential thumbnails into a plurality of vector clusters;
identifying a most prominent vector cluster of the plurality of vector clusters; 
selecting a potential thumbnail of the plurality of potential thumbnails, the feature vector for the selected potential thumbnail having a distance from a centroid vector of the most prominent vector cluster that is less than a distance from the centroid vector of all other potential thumbnail feature vectors grouped in the most prominent vector cluster; and
providing the selected potential thumbnail for presentation on the webpage.

Amend claim 3 as follows:
1, further comprising:
extracting a first plurality of features from each of the plurality of presented thumbnails for use in creating the feature vector for each of the plurality of presented thumbnails; and
extracting a second plurality of features from each of the plurality of potential thumbnails for use in creating the feature vector for each of the plurality of potential thumbnails.

Amend claim 4 as follows:
4.	(Currently Amended) The computer-implemented method of claim [[2]]1, wherein the feature vectors for the presented thumbnails and the feature vectors for the potential thumbnails are grouped into the plurality of vector clusters using K-Means clustering. 

Amend claim 5 as follows:
5.	(Currently Amended) The computer-implemented method of claim [[2]]1, further comprising identifying the centroid vector of the most prominent vector cluster using K-Means clustering.

Amend claim 6 as follows:
6.	(Currently Amended) The computer-implemented method of claim [[2]]1, wherein identifying the most prominent vector cluster of the plurality of vector clusters comprises:
generating a score for each of the plurality of vector clusters; and
identifying the vector cluster having the highest score as the most prominent vector cluster.

Amend claim 9 as follows:
9.	(Currently Amended) The computer-implemented method of claim [[2]]1, further comprising restricting the plurality of presented thumbnails for which feature vectors are created by one or more selected from the following: a quantity of presented thumbnails, and a time period during which associated videos were posted on the webpage.

Amend claim 10 as follows:
10.	(Currently Amended) A computing system comprising:
one or more processors; and 
one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to:
select a first individual included in both a first plurality of individuals represented in content of a webpage on which a video is to be posted and in a second plurality of individuals in [[a]] the video based on a score for the first individual determined based on the content of the webpage;
identify a respective presented thumbnail associated with each video of a plurality of videos posted on the webpage, each presented thumbnail including a picture of the first individual;
create a first plurality of feature vectors for the identified presented thumbnails, each feature vector from the first plurality of feature vectors corresponding with a respective presented thumbnail;
identify a plurality of potential thumbnails, each potential thumbnail representative of a frame of the video and including an image of the first individual;
create a second plurality of feature vectors for 
group the feature vectors for the identified presented thumbnails and the feature vectors for the identified potential thumbnails into a plurality of vector clusters;
identify a centroid vector for each vector cluster of the plurality of vector clusters;
identify a most prominent vector cluster of the plurality of vector clusters; 

provide the selected potential thumbnail as a thumbnail for presentation on the webpage to represent the video.

Amend claim 18 as follows:
18.	(Currently Amended) One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising:
selecting a first individual included in both a first plurality of individuals represented in content of a webpage on which a video is to be posted and in a second plurality of individuals in [[a]] the video based on a score for the first individual determined based on the content of the webpage;
creating a first plurality of feature vectors for a plurality of thumbnails presented on the webpage, each thumbnail of the plurality of thumbnails being representative of an associated video posted on the webpage and including a picture of the first individual, each feature vector from the first plurality of feature vectors corresponding with a respective presented thumbnail;
creating a second plurality of feature vectors for a plurality of potential thumbnails, each potential thumbnail of the plurality of potential thumbnails corresponding with a respective frame 
grouping the feature vectors for the presented thumbnails and the feature vectors for the potential thumbnails into a plurality of vector clusters;
determining a quantity of associated video views generated by each presented thumbnail associated with the feature vectors comprising each vector cluster; 
generating a score for each of the plurality of vector clusters by calculating an average of the determined quantities; 
identifying the vector cluster having the highest score as the most prominent vector cluster; 
identifying a centroid vector of the most prominent vector cluster; 
selecting a potential thumbnail of the plurality of potential thumbnails as representative of the 
provide the selected potential thumbnail as a thumbnail for presentation on the webpage to represent the video.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178